NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 21 June 2022.  
ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a Printing Device for Printing While Being Manually Moved, and Method for Producing Printed Matter Using Printing Device.
Claims 3–7 and 15 are allowed. Claims 3, 4 and 15 are independent. Claims 5–7 depend on claim 4.
The Final Rejection (March 25, 2022) indicated that claims 4–7 and 15 are allowed and claim 3 would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. The Reply has amended claim 3 to place it in independent form. Accordingly, Claims 3, 4 and 15 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches the features of claims 3, 4 and 15.  
Claims 3, 4 and 15 recites the following specific features as shown in the except below::
[3] “receiving an image file prepared for printing, the image file a processor acquiring print data and mark information about a mark on the medium, the processor detecting the mark represented by the mark information, based on scanned data, which is image data of the medium scanned by the scanning image sensor, and the processor correcting the print data based on a relative position of the print head relative to the mark that is detected and controlling the print head to print a print image, based on the print data that is corrected, at a position based on the mark that is detected, wherein
the print head prints on the medium while the printing device is moved in a first direction, 
the scanning image sensor scans an area located further in the first direction than an available range of printing by the print head, on the medium,
when projected in the first direction, the available range of printing is located within an available range of scanning by the scanning image sensor, and
the scanning image sensor has an overall length in a second direction that is longer than that of the print head in the second direction, the second direction being perpendicular to the first direction.”
[4] “a processor acquiring print data and mark information about a mark on the medium, the processor detecting the mark represented by the mark information, based on scanned data, which is image data of the medium scanned by the scanning image sensor, and the processor controlling the print head to print a print image, based on the print data, at a position based on the mark that is detected: and
a detection image sensor outputting a movement detection signal when the printing device is moved, wherein
the processor calculates an amount of movement of the printing device, based on the movement detection signal, and controls the print head, based on the amount of movement that is calculated.”
[15] “acquiring print data and mark information about a mark provided on the medium; 
scanning the medium; 
detecting the mark represented by the mark information, based on scanned data, which is image data of the medium that is scanned; 
acquiring a movement detection signal when the printing device is moved; 
calculating an amount of movement of the printing device, based on the movement detection signal; and 
printing a print image based on the print data at a position based on the mark that is detected by controlling the print head, based on the amount of movement that is calculated, and thus producing the printed matter.”
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Shinohara (2020/0062012) and Hirotani (2020/0171867), fails to either anticipate or render obvious the above identified features. Accordingly, claims 3, 4 and 15 are allowable over the prior art of record. It follows that claim 5–7 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Ishida et al. (2020/0101763)
Describes an image forming apparatus such as mobile inkjet printer. The user can easily hold the upper unit with the hand, and vertical portion serves as a container for the battery, since the upper unit is wider than the lower unit. The ink cartridge is mounted in the apparatus structure even when the cartridge attaching and detaching mechanism is at any position between the connector-side position and separated position in a state in which the ink cartridge is not mounted while inhibiting the damage to the electrical connectors. The ink supply device that supplies ink to a print head and a maintenance device that eliminates clogging of nozzles in the print head are omitted. The damage to the electrical connectors is prevented when mounting the cartridge, and stable electrical connection is secured between the cartridge and main unit after mounting without increasing the size of the apparatus structure. 
Hirata et al. (2020/0101751)
Describes an Image forming apparatus e.g. handheld printer. The usability is improved in preventing the deterioration of the quality of printed images caused by the impaired usability of the handheld printer. The ink cartridge is prevented from contacting the position detection sensor and the position detection sensor from being damaged without mounting a cover member with a high degree of rigidity on the top of the position detection sensor. The effect of preventing the protection target from being damaged by the contact of the attachment unit is improved. The impact is mitigated when the attachment unit contacts the contact portions, and the damage to the attachment unit and the contact portions are prevented.
Shinohara (2017/0274644)
Describes a printer i.e. handheld or direct manual scanning inkjet printer, for performing printing of images or patterns on a printing medium e.g. printing paper, printing label and cardboard, as the printer moves over the medium. Can also be used for a resin medium. The printer can prevent printing when a timing roller suddenly leaves the printing medium and can prevent printing that is not expected by the user in regions outside the printing region of the printing medium so as to efficiently print only in regions in which the printing medium is present in a stable manner, while preventing application of ink in regions outside the printing region of the printing medium and avoiding resultant wasteful ink usage. 
Harada et al. (2017/0266955)
Describes a position detection apparatus for use in a droplet discharging apparatus (claimed), of a printer such as handy mobile printers (HMPs), for detecting a position on a movement surface of a mounted object. The apparatus utilizes a navigation sensor for detecting edges on a print medium, thus ensuring a closer distance between the sensor and a paper for detecting edges

Table 1
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672